Citation Nr: 0801077	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-01 627	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1965, 
and from September 1965 to September 1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2003 rating action that denied 
service connection for a skin disorder of the right foot; and 
also denied service connection for right eye retinoschisis 
and bilateral eye hyperopic astigmatism with anisometropia 
and amblyopia, each on the grounds that new and material 
evidence to reopen the claim had not been received.  A Notice 
of Disagreement on all 3 issues was received in June 2003, 
and a Statement of the Case (SOC) was issued in November 
2004, but the veteran did not perfect his appeal with respect 
to the 2 eye issues by filing a Substantive Appeal.  

In his January 2005 Substantive Appeal on the issue of 
service connection for a skin disorder of the right foot, the 
veteran disagreed with the initial 50% rating assigned for a 
post-traumatic stress disorder (PTSD).  A SOC on the higher 
rating PTSD issue was issued in October 2005, but the veteran 
did not perfect his appeal with respect to that issue by 
filing a Substantive Appeal.

In March 2006, the veteran newly claimed an increased rating 
for PTSD, and gave testimony about that disability as well as 
his right foot skin disorder at a January 2007 Board hearing 
before the undersigned Veterans Law Judge at the RO.  The new 
PTSD increased rating issue has not been adjudicated by the 
RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  A skin disorder of the right foot was not shown present 
in service, and the competent evidence establishes no nexus 
between any such current disability and the veteran's 
military service or any incident thereof.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder of 
the right foot are not met.             38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A December 2002 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim.  A post-rating January 2005 RO 
letter informed them of what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service).  Thereafter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, those 2002 and 2005 RO letters provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and requested the veteran to furnish any 
medical reports that he had that pertained to his claim.  The 
January 2005 RO letter requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claim.  The Board thus finds that those 2002 and 2005 letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the May 2003 action on appeal.  The Board 
thus finds that the delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claim were fully developed and readjudicated 
after full notice was provided, as reflected in the October 
2005 Supplemental SOC.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO afforded him notice pertaining to the 
effective date by letter of March 2006, thus meeting the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
VA medical records up to 2006.  A transcript of the veteran's 
January 2007 Board hearing testimony has been associated with 
the claims folder and considered in adjudicating this claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In April and November 
2005, the veteran stated that he had no additional 
information or medical evidence to submit in connection with 
his claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he currently suffers from a skin 
disorder of the right foot that had its onset in service.

In this case, the service medical records are negative for 
any reference to a skin disorder of the right foot.  The feet 
and skin were normal on March, September, and November 1965 
military examinations.  Although the veteran was treated in 
July 1968 after he dropped a 200 pound box on his right foot, 
and in July 1969 for a right sprained ankle, examination on 
each occasion was negative for any skin disorder of the foot.

Post service, the feet and skin were unremarkable on March 
1979 VA general medical examination.    

On October 2002 VA outpatient examination, the veteran gave a 
history of the onset of right foot lesions in service, with 
subsequent recurring blistering on the sole and a rash 
between the toes.  Current examination showed a foot rash 
with some maceration between the toes, but no blistering.  
The assessment was fungal infection versus dishydrotic 
eczema, but there was no medical opinion contained therein 
directly relating such skin disorder of the right foot first 
manifested over    33 years post service to the veteran's 
military service or any incident thereof.

The Board finds that the appellant's own reported history of 
alleged inservice right foot lesions does not constitute 
competent evidence of the actual inservice onset thereof.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any current skin disorder of the 
right foot first manifested many years post service and the 
veteran's military service or any incident thereof, the Board 
finds no basis upon which to grant service connection 
therefor.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony; however, such does 
not provide any basis for allowance of the claim.  While the 
veteran may believe that he currently has a skin disorder of 
the right foot that is related to his military service, there 
is no medical support for such contention.  The Board 
emphasizes that the appellant is competent to offer evidence 
as to facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for a skin disorder of the right foot must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disorder of the right foot is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


